Case: 15-10772      Document: 00513444942         Page: 1    Date Filed: 03/30/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10772                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                          March 30, 2016
HANDY TEEMAC,                                                              Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant,
v.

FRITO-LAY, INCORPORATED; PEPSICO, INCORPORATED,

                                                 Defendants-Appellees.



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:14-CV-2908


Before STEWART, Chief Judge, and OWEN and COSTA, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Handy Teemac filed suit against Defendants-
Appellees Frito-Lay, Inc. and Pepsico, Inc. (collectively, “Frito-Lay”) alleging
wrongful termination. The district judge granted summary judgment in favor
of Frito-Lay and dismissed Teemac’s claims with prejudice. We affirm.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10772    Document: 00513444942     Page: 2   Date Filed: 03/30/2016



                                 No. 15-10772
                                       I.
      From July 21, 2011 through June 26, 2012, Teemac was employed by
Frito-Lay under an “at-will” contract whereby he performed sanitation and
janitorial duties approximately two nights a week at a manufacturing plant in
Irving, Texas.    On May 19, 2012, Teemac was injured at work when the
equipment he was using broke and sprayed chemicals in his face. He was
subsequently examined by a physician who released him to return to work
without restrictions on his next scheduled work day. Although he had been
released to return to work, Teemac called Frito-Lay and reported that he would
be taking two weeks off of work to recover from the injury. Nearly three weeks
later, Teemac called Frito-Lay and asked his supervisor when he should next
report to work.    The supervisor communicated to Teemac that Frito-Lay
believed Teemac had quit and directed him to contact the human resources
department (“HR”) to determine his employment status.          Teemac did not
contact HR and did not return to work. Consequently, Frito-Lay sent Teemac
a letter stating that his employment had been terminated effective June 26,
2012, for failing to meet the company’s attendance standards.
                                      II.
      Initially, Teemac filed suit pro se against Frito-Lay in state court and
alleged that he was wrongfully terminated while recovering from a workplace
injury.   Shortly thereafter, however, Teemac filed an amended petition
asserting claims under the Family Medical Leave Act (“FMLA”) and Frito-Lay
removed the case to federal court.     See 29 U.S.C. § 2601, et seq.     In the
underlying federal court proceedings, Teemac asserted the following claims
against Frito-Lay with respect to his termination: (1) breach of implied
contract; (2) breach of covenant of good faith and fair dealing; (3) FMLA
violations; (4) intentional infliction of emotional distress; and, (5) negligent
infliction of emotional distress. The district court granted summary judgment
                                       2
    Case: 15-10772    Document: 00513444942      Page: 3      Date Filed: 03/30/2016



                                 No. 15-10772
in favor of Frito-Lay and dismissed Teemac’s claims with prejudice.                It
explained that the state claims failed on the merits and that the FMLA did not
cover Teemac as he was employed for less than a year.
      Teemac filed this pro se appeal arguing that the district court erred in
granting summary judgment in favor of Frito-Lay because he “presented
competent evidence which supported his contention that Frito-Lay’s reason for
terminating his employment was pretextual.”
                                      III.
      “We review a district court’s grant of summary judgment de novo,
applying the same standards as the district court.” Antoine v. First Student,
Inc., 713 F.3d 824, 830 (5th Cir. 2013) (citation omitted).
      After considering the parties’ arguments as briefed on appeal, and after
reviewing the record, the applicable law, and the district court’s judgment
adopting the findings, conclusion, and recommendation of the magistrate
judge, we AFFIRM the district court’s judgment and adopt its analysis in full.




                                        3